Case 4:20-cv-00029-SDJ-KPJ Document 16 Filed 03/22/21 Page 1 of 3 PageID #: 122




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   KIM T. COLE,                                           §
                                                          §
           Plaintiff,                                     §
                                                          §
   v.                                                     § Civil Action No.: 4:20-cv-29-SDJ-KPJ
                                                          §
   CARRINGTON MORTGAGE                                    §
   SERVICES, LLC and CARRINGTON                           §
   FORECLOSURE SERVICES, LLC,                             §
                                                          §
           Defendants.

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On January 27, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

 (the “Report”) (Dkt. #14) that Defendants’ Motion to Dismiss for Failure to Serve (the “Motion”)

 (Dkt. #5) be granted and the case be dismissed without prejudice.

        On April 27, 2020, Defendants notified the Court that Plaintiff had not served them with

 the lawsuit and on July 20, 2020, Defendants filed the Motion requesting dismissal for want of

 prosecution and lack of personal jurisdiction. See Dkts. #4, #5. On September 24, 2020, the Court

 issued an Order warning Plaintiff that failure to file a response to the Motion on or before October

 16, 2020, would result in a recommendation of dismissal of this suit, but that if dismissal were

 satisfactory to Plaintiff, no further action was necessary. See Dkt. #10.

        The Order was mailed to Plaintiff, but was returned to sender, not deliverable as addressed.

 See Dkt. #12. The Magistrate Judge then issued the Report recommending dismissal, and it was
Case 4:20-cv-00029-SDJ-KPJ Document 16 Filed 03/22/21 Page 2 of 3 PageID #: 123




 mailed to Plaintiff, but it was also returned to sender as unclaimed/unable to forward. See Dkt.

 #15.

         As noted in the Report, pursuant to the Eastern District of Texas’ Local Rules, a “pro se

 litigant must provide the court with a physical address (i.e., a post office box is not acceptable)

 and is responsible for keeping the clerk advised in writing of his or her current physical address.”

 LOCAL RULE CV-11(d).

         It is uncontroverted that Plaintiff has not completed service of process on Defendants.

 Further, Plaintiff has not maintained an address for participation in this lawsuit. As cited in the

 Report, absent a showing of good cause, any defendant not served within ninety (90) days after

 the complaint is filed must be dismissed without prejudice for want of prosecution or the Court

 must order that service be made within a specified time. See FED. R. CIV. P. 4(m). More than ninety

 (90) days have elapsed since this suit was filed. Thus, the Report recommended that the case be

 dismissed without prejudice. See Dkt. #5.

         Having received the Report of the United States Magistrate Judge, and no timely objections

 being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

         Accordingly, Defendants’ Motion to Dismiss for Failure to Serve (Dkt. #5) is GRANTED.

         Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

 action, and all of the claims asserted therein, be DISMISSED WITHOUT PREJUDICE. Each

 party shall bear its own costs.

         All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

 this civil action.




                                                  2
Case 4:20-cv-00029-SDJ-KPJ Document 16 Filed 03/22/21 Page 3 of 3 PageID #: 124




             So ORDERED and SIGNED this 22nd day of March, 2021.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE




                                       3
